IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. WR-75,162-01, 02 and 03




EX PARTE DEWAYLYN RAY WILLIAMS, Applicant




ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. 241-0378-08-A, 241-0379-08-A, and 241-0380-08-AIN THE 241st DISTRICT COURT FROM SMITH COUNTY 



Per curiam.

O R D E R

           Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant was convicted of  three
separate offenses of intoxication assault and sentenced to imprisonment for ten years’ in each cause. 
            On August 15, 2010, an order designating issues was signed by the trial court . The habeas
record has been forwarded to this Court prematurely. We remand this application to Smith County
to allow the trial judge to complete an evidentiary investigation and enter findings of fact and
conclusions of law.
            These applications will be held in abeyance until the trial court has resolved the fact issues. 
The issues shall be resolved within 90 days of this order.  If any continuances are granted, a copy of
the order granting the continuance shall be sent to this Court. A supplemental transcript containing
all affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing
or deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall
be returned to this Court within 120 days of the date of this order.  Any extensions of time shall be
obtained from this Court. 
 
Filed: January 26, 2011
Do not publish